DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0160022 A1 to Li (hereinafter "Li", included in IDS provided by Applicant) in view of Foreign Publication CN106991387 A to Yang et al. (hereinafter "Yang", included in IDS provided by Applicant).
Claims 1, 9, and 20, Li teaches a multi-sensor-based under-screen fingerprint capturing method, a multi-sensor-based under-screen fingerprint capturing system, and an electronic device, comprising an under-screen fingerprint capturing system, wherein the under-screen fingerprint capturing system comprises: multiple fingerprint sensors configured to capture fingerprint information of a user, wherein each fingerprint sensor corresponds to a sensing region, and sensing regions corresponding to the multiple fingerprint sensors form a fingerprint capturing region of the under-screen fingerprint capturing system; and a processing unit configured to determine an effectively pressed fingerprint sensor among the multiple fingerprint sensors according to a pressing region of a user on a display screen, control the effectively pressed fingerprint sensor to be in a working state, and capture the fingerprint information of the user via the effectively pressed fingerprint sensor (Figs. 1, 7; Para. 95-98, 121-127 of Li; If a user performs the fingerprint identification function, he or she may touch on the touch screen 1 with a finger, and the touch screen 1 obtains area information of a finger touching area when receiving a touch operation instruction and sends the area information to the fingerprint identification control module 4. The area information includes position information of the finger touching area… fingerprint identification control module 4 generates a fingerprint identification area based on the area information… fingerprint identification area corresponds to at least part of the plurality of fingerprint identification units, and the at least part of the plurality of fingerprint identification units are defined as target fingerprint identification units… target fingerprint identification units corresponding to the fingerprint identification area are fingerprint identification units that are required to be operated normally to perform fingerprint collection… fingerprint identification control module 4 triggers the power supply control module 3, and the power supply control module 3 controls the target fingerprint identification units to be powered on… fingerprint identification area corresponds to at least part of the plurality of fingerprint identification units, and the at least part of the plurality of the fingerprint identification units are defined as target fingerprint identification units… triggering the power supply control module, so that the power supply control module controls the target fingerprint identification units to be powered on so as to collect fingerprint information).
Li does not explicitly disclose controlling another fingerprint sensor other than the effectively pressed fingerprint sensor to be in a non-working state.
However, Yang teaches controlling another fingerprint sensor other than an effectively pressed fingerprint sensor to be in a non-working state (Abstract; Fig. 2; Para. 67-68 of Yang; After the M independent fingerprint collection areas corresponding to the pressed area are determined, the contact object images may be collected by the M independent fingerprint collection areas… only the ultrasound transducers located in the M independent fingerprint collection areas work, the ultrasound transducers in the other independent fingerprint collection areas outside the M separate fingerprint collection areas do not work).
 Yang in order to modify the device taught by Li. The motivation to combine these analogous arts would have been to reduce the power consumption of the mobile terminal (Abstract of Yang).

Regarding Claims 2 and 10, the combination of Li and Yang teaches that the processing unit is further configured to: determine an overlapping region between the pressing region and a sensing region of each fingerprint sensor of the multiple fingerprint sensors; and determine the effectively pressed fingerprint sensor among the multiple fingerprint sensors according to an area of the overlapping region between the pressing region and the sensing region of the each fingerprint sensor (Figs. 1-2, 2, 6; Claim 2; Para. 65 of Yang).

Regarding Claims 3 and 11, the combination of Li and Yang teaches that the processing unit is configured to: determine a fingerprint sensor corresponding to an overlapping region having an area larger than a first threshold as the effectively pressed fingerprint sensor (Figs. 1-2, 2, 6; Claim 3; Para. 72-74 of Yang).

Regarding Claims 7 and 15, the combination of Li and Yang teaches that the processing unit is further configured to: control a sensing region of the effectively pressed fingerprint sensor on the display screen to be illuminated; and perform fingerprint identification according (Figs. 1, 7; Para. 95-98, 121-127 of Li; Claims 3, 6; Para. 67-74 of Yang
NOTE - controlling a region corresponding to a pressed fingerprint sensor on the display screen to be illuminated was very well known in the art at the time when the invention was filed and would only require routine skill for a person of ordinary skill in the art based on the combination of Li and Yang. Therefore, one of ordinary skill in the art would have pursued having the processing unit configured to: control a sensing region of the effectively pressed fingerprint sensor on the display screen to be illuminated with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to better manage the power requirements of a mobile device so as to reduce the power requirements of a data capture device).

Regarding Claim 16, the combination of Li and Yang teaches that the processing unit is a micro control unit (MCU) in a fingerprint module or a processor in an electronic device, wherein the fingerprint module comprises the multiple fingerprint sensors (Fig. 1; Para. 95-98 of Li).

Regarding Claim 17, the combination of Li and Yang teaches that the processing unit comprises: a touch control module configured to determine the effectively pressed fingerprint sensor among the multiple fingerprint sensors according to the pressing region of the user on the display screen; and a fingerprint control module configured to control on and off of the multiple fingerprint sensors (Figs. 1, 7; Para. 95-98, 121-127 of Li).

Regarding Claims 8 and 18, the combination of Li and Yang teaches that the processing unit further comprises: a fingerprint identification module configured to perform fingerprint identification according to the fingerprint information of the user captured by the effectively pressed fingerprint sensor (Figs. 1, 7; Para. 95-98, 121-127 of Li).

Regarding Claim 19, the combination of Li and Yang teaches that the touch control module is disposed in an electronic device, the fingerprint control module is disposed in an electronic device or a fingerprint module, and the fingerprint identification module is disposed in an electronic device or a fingerprint module (Fig. 1; Para. 95-98 of Li).

Allowable Subject Matter
Claims 4-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest determining a number threshold of the effectively pressed fingerprint sensor according to a security level of a first operation of triggering fingerprint capturing and a first correspondence relationship, wherein the first correspondence relationship is a correspondence relationship between a security level and a number threshold of the effectively pressed fingerprint sensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622